IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 95-31203
                         Conference Calendar



MARK JOHNSON,

                                           Plaintiff-Appellant,


versus

ALLEN J. BERGERON,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 95-CV-1768
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mark Johnson, #106858, moves this court for in forma

pauperis (IFP) status to appeal the district court's order

dismissing his civil rights action under 42 U.S.C. § 1983.       For

the same reasons that the district court stated in its opinion,

we find this appeal to be frivolous.    See Johnson v. Bergeron,

No. 95-1768-A-1 (M.D. La. Oct. 6, 1995).    Because Johnson fails

to state a nonfrivolous issue on appeal, his motion for leave to

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31203
                               - 2 -

proceed IFP is DENIED.   Because the appeal is frivolous, it is

DISMISSED.   See 5th Cir. R. 42.2.